Detailed Action
Summary
1. This office action is in response to the Rush filed on February 11, 2022. 
2. Claims 21 and 23 are depend on themselves.
Notice of Pre-AIA  or AIA  status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Valenti on 2/15/2022. 
Examiner initiated an interview to correct the minor informalities due to claims 21 and 23 are depend on themselves. Consequently, an agreement was reached and the dependency of claims 21 and 23 are amended as follows:
Claim 21:
The linear regulator system of claim [[21]] 20, wherein a source/drain of the current limit switch element is coupled to the reference control terminal of the reference switch element.
Claim 23:
21, wherein the current limit switch element is adapted to be turned OFF based on the current limit signal during a regular operation mode of the linear regulator system when the current through the pass element is less than the predefined maximum allowable load current limit.

Contact Information
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839